Citation Nr: 0732390	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
hearing loss.  

2. Entitlement to an initial rating higher than 10 percent 
for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2004 and in February 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

In September 2007, the veteran's representative waived the 
right to have additional evidence initially considered by the 
RO.  38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1. VA audiometric testing in October 2003 revealed level I 
hearing acuity in the right ear and level I hearing acuity in 
the left ear.  

2. The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).  

2. There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2002, 2007). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in March 2004 and in January 2005.  The VCAA 
notice included the type of evidence needed to substantiate 
the claims, namely, evidence of an increase in severity. The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession. The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable.).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in August 2005, and the statement of the case, dated in 
August 2005.   Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim)

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained service medical records and 
VA records.  The veteran has submitted private medical 
records and records of private audiological evaluation.  The 
veteran has been afforded a VA examination for the claims for 
increase.  

The veteran's representative requests that the veteran be 
afforded another VA audiology evaluation, but as a material 
change in hearing loss has not been shown, considering the 
report of a private audiology evaluation in October 2005, a 
reexamination under 38 C.F.R. § 3.327 is not warranted. 

As the veteran has not identified any additionally available 
evidence for consideration in his appeal, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  Under the applicable rating criteria, a 
rating for bilateral lateral hearing loss may range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level in decibels, measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz. 38 C.F.R. § 4.85(a) and (d).



In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. 
§ 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Additionally, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, Table VI or Table VIA is 
to be used, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher numeral.  38 
C.F.R. § 4.86.  

Analysis

VA Audiology Examination in October 2003

On VA audiology examination in October 2003, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 20, 20, 30, and 45 decibels, respectively, with 
average decibel loss rounded to 29.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 15, 25, 
30, and 60 decibels, respectively, with an average decibel 
loss rounded to 33.  Speech recognition or discrimination was 
100 percent in the right ear and 98 in the left ear. 

The findings for the right ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
29 is in the range of between 0 and 57 and the speech 
discrimination score of 100 percent is the range of between 
92 and 100 percent. 

The findings for the left ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
33 is in the range of between 0 and 57 and the speech 
discrimination score of 98 percent is the range of between 92 
and 100 percent. 

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent (i.e., a 
noncompensable disability rating) under Diagnostic Code 6100. 

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more, and the puretone threshold were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, under 38 C.F.R. § 4.86(b)), an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. 
§ 4.86.  



The veteran has contested the results of the October 2003 
audiology evaluation stating that he was told that his 
hearing loss was greater in the left ear than in the right 
ear but that, in his view, the nature of the incurrence of 
his bilateral hearing loss would have made the hearing loss 
worse in his right, and not his left ear.  

Nevertheless, the evidence shows that bilateral hearing loss 
is noncompensably disabling under the applicable rating 
criteria.  The assignment of a disability rating for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

Also, the VA audiologist note that the veteran had 
significant problems understanding conversations, that he had 
to ask people to repeat themselves, and that he turned the 
volume up on his television and his telephone.  

Tinnitus

In February 2005, the RO granted service connection for 
tinnitus and assigned a 10 percent rating under Diagnostic 
Code 6260.  The current claim for service connection for 
tinnitus was received in September 2003.  The veteran seeks a 
separate 10 percent rating for tinnitus in each ear, rather 
than the single 10 percent rating assigned.

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2007).  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, there is no legal basis upon which to award a 
separate, 10 percent rating for tinnitus, whether or not 
tinnitus is perceived in each ear.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. June 19, 2006) (The Federal Circuit 
affirmed VA's long-standing interpretation of DC 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral, and explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
and that VA's interpretation of 38 C.F.R. § 4.25(b) and DC 
6260 was not plainly erroneous or inconsistent with the 
regulations).

Also, the record does not suggest that bilateral hearing loss 
or tinnitus require frequent hospitalization or cause marked 
interference with employment or otherwise suggests that 
referral for an extraschedular consideration under 38 C.F.R. 
§ 3.321 is indicated. 

For the above reasons, the preponderance of the evidence is 
against an initial compensable rating for bilateral hearing 
loss and against an initial rating higher than 10 percent for 
tinnitus, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  

An initial rating higher than 10 percent for tinnitus is 
denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


